SMITH, Judge.
Plaintiff appeals from the action of the trial court in granting defendant a new trial following a verdict for plaintiff of 121,000.0o.1
Defendant City is the owner of Soulard Market in the City. The market consists of a large complex in a “H” shape. Space within the market is leased to vendors who sell produce as well as other items. The vendors operate from stalls fronting on aisles. The aisles are maintained by the City and are not included in the vendors’ leases and the leases impose no duty on the vendors to clean the aisles. The City does clean the aisles utilizing three full-time maintenance men. Approximately 125 vendors lease space in the complex.
Plaintiff and her cousin went to the complex to shop. Plaintiff bought several items and was about to leave when her cousin asked her to come see something in a different part of the complex. Plaintiff had not previously been in that part of the complex on that day. As she was walking down one wing of the complex, she saw something in one of the vendor’s stalls and turned to go look at it. As she did she slipped and fell resulting in a severe fracture of her ankle. There was evidence that she slipped on an orange peel. The cousin *518testified that she had seen orange peels and popcorn in the area of the fall an hour before plaintiff’s fall. The plaintiffs verdict director was MAI 22.05. The trial court granted a new trial on the basis that MAI 22.03 was the proper verdict director.
MAI 22.03 is the instruction utilized for an “invitee injured.” MAI 22.05 is the instruction for a “tenant [or tenant invitee] injured on premises reserved for common use.” The difference between the two is the second required finding of 22.03 that: “plaintiff did not know and by using ordinary care could not have known of this condition_” That finding is not contained in 22.05. The trial court concluded that plaintiff was an invitee of defendant, not an invitee of a tenant, and that the instruction utilized was prejudicially erroneous. On appeal the parties join issue on whether plaintiff was the invitee of defendant or of a tenant. We agree with the trial court and the defendant that plaintiff was the invitee of defendant but conclude that nevertheless MAI 22.05 was the correct instruction.
We are unable to conclude that plaintiff can be considered an invitee of a tenant. As with most shopping malls, Soulard is designed and intended to attract customers for a large number of tenants. Persons who shop there do not generally or at least necessarily enter the premises with the intent to patronize a particular tenant, but rather to browse and inspect the merchandise of several of the tenants and purchase that which appeals to them. This is the very type of customer activity for which the mall is designed and the activity which the tenant seeks when he leases the premises. See Leary v. Lawrence Sales Corporation, 442 Pa. 389, 275 A.2d 32 (1971). Because a customer is in a common area in the vicinity of a particular tenant does not make him an invitee of that particular vendor. He would equally be an invitee of every vendor in the complex. The landlord of the mall, in order to make his premises attractive to lease, invites the public to utilize the common areas of the complex to browse and shop and it is that invitation which the general public accepts.
The liability of the landlord depends upon the duty imposed upon him by law. Some explanation for the difference in duty imposed by the two instructions is warranted. The general rule is that an owner or possessor of land is not held liable to invitees for injuries sustained by them and caused by a dangerous condition of the premises if the person injured knew or by the use of ordinary care could have known of the condition. This is because the invitee enters the land with the possessor's consent which may be given or withheld at will. One entering on such an invitation is entitled to nothing more than knowledge of the dangerous condition. That imposes upon the landowner a duty to warn or to remove the dangerous condition. If the injured party already has such knowledge, actually or constructively, the duty to warn is obviated and no breach of duty occurs. O’Neill v. Sherrill, 254 S.W.2d 263 (Mo.App.1953) [3]. Where however, the relationship of landlord-tenant obtains the rule does not apply. The duty of the landlord to the tenant or one standing in the tenant’s right is not obviated by the knowledge of the tenant of the defect or dangerous condition. This for the reason that courts do not require the tenant to abandon the use of the premises for which he has paid unless the defect is so dangerous that no reasonable person in the exercise of due care would use it.2 O’Neill v. Sherrill, supra, [5]; Roman v. King, 289 Mo. 641, 233 S.W. 161 (1921) [1-6]; Edwards v. E.B. Murray & Company, 305 S.W.2d 702 (Mo.App.1957) [5].
The record before us demonstrates that the defendant operated Soulard and maintained the common areas in order to provide customer traffic for its tenants. To require the potential customers to fore-go use of the premises because of a known *519defect or dangerous condition is to take from the tenants the very traffic for which they have leased the premises and paid their rent. Whether a customer enters the complex to patronize a particular vendor or to patronize such as he finds attractive, the duty of the defendant is the same. It has undertaken by its leases a duty to provide safe common areas for potential customers of its lessees. That duty does not change because the landlord invites the customers to its premises rather than because the tenant does so. Under the circumstances here a determination of whose invitee the injured party is, is irrelevant, for it does not change defendant’s duty. MAI 22.05 was the proper instruction and the trial court erred in setting aside the verdict.
Order granting new trial is reversed and cause remanded with directions to reinstate the verdict.
SNYDER, J. concurs.
CARL R. GAERTNER, P.J., concurs in separate opinion.

. The jury found $35,000 damages and found plaintiff 40% at fault.


. The knowledge of the injured party and the care utilized by that person are to be considered for purposes of comparative fault. Stoeppelman v. Hays-Fendler Construction Co., 437 S.W.2d 143 (Mo.App.1968) [5, 6],